ACCEPTED
                                                                                         03-15-00078-CV
                                                                                                4123248
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                   2/12/2015 11:02:51 AM
                                                                                        JEFFREY D. KYLE
                                                                                                  CLERK



                         No. 03-15-00078-CV                             FILED IN
                                                                 3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                 IN THE
                                                                 2/12/2015 11:02:51 AM
                       THIRD COURT OF APPEALS                        JEFFREY D. KYLE
                             AUSTIN, TEXAS                                Clerk
      ____________________________________________________________

                              CHRIS BELL,
                                       Appellant
                                   V.
                REPUBLICAN GOVERNORS ASSOCIATION,
                                        Appellee
     _____________________________________________________________

                        ON APPEAL FROM THE
                   261ST JUDICIAL DISTRICT COURT,
                       TRAVIS COUNTY, TEXAS
    ______________________________________________________________

     APPELLANT’S UNOPPOSED MOTION TO TRANSFER RECORDS
    ______________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

         Appellant, Chris Bell, files this Unopposed Motion to Transfer Records and

in support would respectfully show as follows:

         This is the second appeal of this case. The first appeal was case number 03-

10-00783-CV. That appeal resulted in a reversal and remand. In that appeal, there

was a clerk’s record and reporter’s record containing the entire proceedings, trial

record and exhibits. The appellate record in the first appeal should be made a part

of the record for this appeal. See Tex. R. App. P. 34.1. Following the Court’s



AUS-6063091-1 523389/1
remand to the 261st District Court, the trial court signed the Final Judgment that is

the subject of this new appeal. Appellant will request a supplemental clerk’s

record containing the new filings after remand.

         Appellant therefore requests that the Court transfer the existing clerk’s

record and reporter’s record in Case No. 03-10-00783-CV to this appeal so that the

parties may refer to the previous record.

                                            Respectfully submitted,

                                            HUSCH BLACKWELL LLP


                                            By /s/ Elizabeth G. Bloch
                                               ELIZABETH G. BLOCH
                                               State Bar No. 02495500
                                               Heidi.bloch@huschblackwell.com
                                               THOMAS H. WATKINS
                                               State Bar No. 20928000
                                               Tom.Watkins@huschblackwell.com
                                               111 Congress Avenue, Suite 1400
                                               Austin, Texas 78701-4093
                                               (512) 472-5456 (Telephone)
                                               (512) 479-1101 (Facsimile)

                                               ATTORNEYS FOR APPELLANT




AUS-6063091-1 523389/1
                         CERTIFICATE OF CONFERENCE

      The undersigned certifies that she has consulted with Terry Scarborough,
counsel for Appellee, and he has indicated that Appellee is not opposed to this
motion.

                                         /s/ Elizabeth G. Bloch
                                         ELIZABETH G. BLOCH

                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document
was served on the 12th day of February, 2015, via the Court’s electronic filing
system and/or facsimile to the following:

Terry L. Scarborough (512) 482-6891 (fax)
Hance Scarborough, LLP
111 Congress Ave., Suite 500
Austin, Texas 78701

                                          /s/ Elizabeth G. Bloch




AUS-6063091-1 523389/1